Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
11, 2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00071-CV


    SHAVE HQ, LLC, ARTIC PEACOCK, LLC AND IDOWU NTOKA,
                          Appellants

                                        V.

                         LJ PARKWAY, LLC, Appellee

                    On Appeal from the 458th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-271585


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 7, 2022. On September
30, 2022, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.